Name: Commission Regulation (EEC) No 970/87 of 26 March 1987 laying down transitional measures and detailed rules for the application of Council Regulation (EEC) No 4028/86 with regard to the renewal and restructuring of the fishing fleet, the development of aquaculture and structural works in coastal waters
 Type: Regulation
 Subject Matter: regions and regional policy;  documentation;  cooperation policy;  fisheries;  management
 Date Published: nan

 9 . 4 . 87 Official Journal of the European Communities No L 96/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 970/87 of 26 March 1987 laying down transitional measures and detailed rules for the application of Council Regulation (EEC) No 4028/86 with regard to the renewal and restructuring of the fishing fleet, the development of aquaculture and structural works in coastal waters THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of the 18 December 1986 on Community mea ­ sures to improve and adapt structures in the fisheries and aquaculture sector ('), and in particular Articles 34 (4) and 52 thereof, Whereas applications for Community financial assistance submitted under Regulation (EEC) No 4028/86 should contain all , facts and information enabling investment projects to be examined by reference to the criteria set out therein : HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for Community financial assistance for investment projects concerning the construction of fishing vessels, the realization of aquaculture production units and structural works in coastal waters should in ­ clude the documents and information mentioned in the application forms annexed hereto . 2 . Applications shall be submitted to the Commission, accompanied by an administrative memorandum to be drawn up by the Member State concerned, in duplicate . All supporting documents other than the forms provided for in the annexes may be submitted in one copy only. Article 2 Applications submitted for the first time after 31 October 1985 under Council Regulation (EEC) No 2908/83 (2) shall be accepted in the form laid down in Commission Regulation (EEC) No 3166/83 (3). However, applications should be supplemented before 15 May 1987 by an administrative memorandum, in accor ­ dance with the Annex, to be drawn up by the competent authorities of the Member State concerned, as well as part A of the application form to annexed hereto to be filled in by the applicant and to be sent via the Member State . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Whereas , in order to facilitate both rapid examination and comparison of applications , the information must be presented in a harmonized form ; Whereas it is necessary to adopt transitional measures for 1987 for projects as referred to in Article 37 (2) of Regulation (EEC) No 4028/86 ; Whereas the measures laid down in this Regulation are in accordance with the opinion of the Standing Com ­ mittee for the Fishing Industry, O OJ No L 376, 31 . 12 . 1986 , p. 7 . (2) OJNoL290, 21 . 10 . 1983 . O OJ No L 316, 15 . 11 . 1983 No L 96/2 Official Journal of the European Communities 9 . 4 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1987 For the Commission Ant6nio CARDOSO E CUNHA Member ofthe Commission ANNEX FORM ADM/87 Member State : Project No Date of registration : Space reserved for the Commission ADMINISTRATIVE MEMORANDUM OF PROJECT (To be completed by Member State) This authority for the project of construction of a boat/aquaculture/structural work in coastal waters ( 1 ) presented by for the region of in which the investment amounts to : ( 2 confirms that : 1 . The Member State expresses a favourable opinion . 2 . The project forms part of the multiannual guidance programme . 3 . On the basis of the programme referred to in 2 , the project qualifies for priority 4. The applicant has sufficient occupational competence for the management of the investment in question . 5 . The national financial contribution to the realization of the project will be granted by the following authorities : central : .  regional/ local : 6 . The grant equivalent to the national financial participation amounts to a total of : ( 2 ) or % the total cost of work envisaged . Does this grant equivalent include the capitalization of credit facilities : YES NO This administration confirms that the national participation to the project will , if necessary, be adapted in such a way at the payment stage , within the limits scheduled in Regulation ( EEC) 4028/86 , as to be in proportion to the eligible investment costs taken into consideration for the Community's financial assistance . (') Delete as applicable . ( 2 ) National currency. (') The degree of priority is calculated from 1 5, in decreasing order of priority.s NB: It is understood that all financial aid supplied to the project from the public funds of the state or of other public bodies is covered by the term 'national financial participation'. © 7. (As applicable) For projects relating to the building of new boats , has the permit for construction been delivered : is being processed : NOYES YES from the 8 . (As applicable) For projects concerning aquaculture installation , authorizations O and/or concessions for the reali ­ zation of the project YES YES NO  have they been issued  are they undergoing examination from the NO 9. (As applicable) For coastal zone projects , authorization , and/or concessions for the site ,  have they been issued  are they undergoing examination from the YES YES 10 . The banking organization indicated in point 3 for the grant application is the intermediary through which payments will be made. 11 . The public authority or body responsible for sending supporting documents is as follows : Tel .:Service to be contacted : Person responsible : Telex : 12 . The VAT system applicable to the project is the following : VAT totally recoverable : VAT partially recoverable : VAT non-recoverable : Exemption from VAT : YES YES YES YES NO NO NO NO Remarks ( 2 ): Date : Signature : Administration Office Stamp ( ) For mussel and oyster culture , certificates of quality for water in which rearing is carried out . (') If the VAT system applicable to the present project varies according to the different investments, specify. © FORM COST/87 CONSTRUCTION OF A FISHING VESSEL Member State Project No Date of registration : Space reserved for official use only APPLICATION FOR AID PARTA (To be completed for each vessel in duplicate, in typescript or block capitals ) Port of County or region Standard region _ 1 . Beneficiary ( 1 ) 1.1 . Name or business name 1.2 . Number and street or post-office box ( 2 1.3 . Town and post-code 1.4. Telephone No _____ Telex No 1 .5 . Main activity of applicant 1 .6 . Legal status 1 .7 . Date of establishment (for firms only) Producers' organization, cooperative or other agency representing the beneficiary (if any) ( s ) 2 . 1 . Business name 2.2. Number and street or post-office box 2.3 . Town and post-code 2.4 . Telephone No 2.5 . Person for contacts 2.6 . Legal status Telex No ( 1 ) ^L^"efiCia^.iithe natural or legal person who win in the last resort bear the cost of the project . If there are a number ofbeneficiaries , list their surnames and first names , beginning with the chief shareholder. ( ) (Very important) Give one address only , even if there are a number of beneficiaries ''' the latter 15 consldered as au,hori »d « ° «"&gt;nsmit correspondence relating to © 3 . Beneficiary's bank or agency through which payments from the Fund are to be made 3.1 . Name or business name : Branch : 3.2 . Number and street or post-office box : 3.3 . Town and post-code : 3.4. Beneficiary's account No with abovementioned bank or agency ('): 4. General information 4.1 . Scheduled or actual date of commencement of work ( 2 ): 4.2 . Scheduled date of entry into service ( 2 ): YES NO 4.3. Has the withdrawal declaration (Annex B 2) been made? (This applies only to the construction of vessels) 4.4 . Scheduled distribution of ownership of the vessel in the project ( 3 ): Name of the shareho der Date of birth Number of shares 1 . 2 . 3 . 4 . 5 . 6 . 4.5 . Does your applicant(s ) fulfil the necessary conditions for the award of the increase of aid in favour of young fishermen? ( 3 ) YES NO The greater part is granted , it will be recalled , in the case of one or more applicants being : (a) a sea fisherman under the age of 40 years on the date of the initial introduction of the project to the Commission and who had never, up to this date , been a principal owner of another fishing boat ; (b ) the owner of a vessel at the time of payment of financial aid of at least 40 % of the boat of the project or else is the personal manager in full charge of the fishing enterprise in question ; (c) prepared to remain on the same boat as fishing skipper for at least five years , except in the case of force majeure, counting from the date of the boat 's entry into service . ( ) (Very important). If several beneficiaries participate in the project , indicate a single account number in their name . O (Attention, very important). The date of receipt of the project by the Commission , shown on the acknowledgement of receipt which will be sent to the beneficiary , constitutes a reference date for the acceptability of the project . For vessel construction projects, the entry into service as defined by the national legislation of the country of registration can only be accepted after this date. ( 3 ) Questions asked in 4.4 and 4.5 assume the confirmation of the right of the beneficiary to the acquirement of an increase of five points of community financial aid allocated in favour of young fishermen . © YES NO5 . The beneficiary of the present project has already received an EAGGF gant : If yes , give the number and date of the project as shown in the grant decision . Project No  Project No 6. Basic data for the calculation of aid : 6.1 . Insignia of the port of registration : 6.2 . Length of vessel between perpendiculars ('): YES NO 100% 6.3 . Beneficiary fulfills conditions of Article 7 of Regulation ( EEC) No 4028/86 ( 2 ): 6.4. Total cost of work forecast ( less VAT if this is refundable) : 6.5 . Total grant expected by the beneficiary ( 3 ):  from the EEC :  from the Member State : % % % 6.6 . The signatory contracts to cover with his/her own funds or with loans to be contracted at normal market rates ( 4 ) his/her participation to the financing of the project in question . 7. The signatories/signatory authorize/s the Commission to use for statistical purposes the data appearing in the project. Date : Signature/s of the beneficiary/ies : between Perpendiculars is considered as being the measurement between the forward and aft perpendiculars as defineddecimal places. na Convention °n the^ of Fishing Vessels - The length between perpendiculars is measured in metres to two (2) Article 7J? the questionnaire allows for the possibility of adding an allocation of five points for young fishermen (see point 4 5above) of less than 40 years of age who have never owned another fishing vessel . (*) In national currency, and equivalent subsidy. PART B General description of the project Commission staff will examine each project on the basis of the following , which must be attached to the aid application : (a) A questionnaire (B 1 ) and the relevant annexes correctly completed :  for the construction of vessels (B 2, B 3, C 1 , C 3),  for the modernization of vessels (B 3, C 2, C 3). ( b ) A brief descriptive report (not longer than two pages, even if handwritten) containing the following information : 1 . the beneficiary's comments on the structural situation of the fleet at the port involved in the project , 2 . a description of the activities , certificates and experience of the beneficiary and , where different , the skipper of the vessel to which the project relates , 3 . the advantages expected from the investment provided for in the project , particularly as regards :  the local economy,  fishery resources ,  the profitability of the business ,  market requirements ,  working conditions and safety. (c ) The economic data provided for in Annex D 1 (Summary of balance sheets), although the beneficiary may choose instead to provide copies of the balance sheets required under national legislation . In the latter case , the beneficiary is requested , at least , to complete the relevant boxes of Annex D 1 . Beneficiaries who are under no legal obligation to keep balance sheets need only complete the relevant boxes of Annex D 1 . Annex D 1 need not be completed by the beneficiaries applying for aid in respect of an investment costing less than 300 000 ECU (the amount in national currency will be communicated by the competent authorities). (d ) As regards trading accounts , the boxes provided in Annexes D 2 or D 3 and D 4 or D 5 must be completed in every case , according to the type of contracts concluded with the crew (share contract or wage contract) but any additional details would be particularly appreciated by the Commission . Any projects which are not accompanied by the report , the questionnaire or the annexes cannot be examined by the Commission staff or considered for aid from the Fund and will be rejected on the grounds of insufficient information . It should be emphasized that , although drafting a report may appear to the beneficiary as a difficult task at first sight , the report (taken in conjunction with the questionnaire) will make it easier to assess the reasons for the investments which the beneficiary intends to carry out , to assess the impact on restructuring in the fisheries sector and to establish the priority to be assigned to the project . Note If the Commission finances projects , they must be implemented in the form described in the documents attached to the project . If there are significant changes in the vessel 's characteristics and dimensions or in the main items in the pro ­ gramme of work , the Commission must be informed accordingly before its decision to grant aid . If any changes are made after this decision , the project will have to be re-examined and the aid may be cancelled if the changes are considered unacceptable . © ANNEX B 2 WITHDRAWAL DECLARATION ( if relevant) I /We ( 1 ), the undersigned , hereby declare that : l /we have permanently lost (shipwreck , fire , etc .) or have permanently withdrawn from fishing activity ( 2 ) the vessel whose particulars are given below, or l /we intend , if the Guidance Section of the EAGGF grants aid for the construction of a new fishing vessel , to withdraw from fishing activity (*) a vessel wholly owned by me/us whose essential particulars are given below ('): Particulars of the vessel ( 3 ) Name Year of construction Registration No Gross registered tonnage GRT Power of main engine (hp/kW) Date of loss or withdrawal Method of withdrawal ') Date Signatures of all the owners Note The beneficiary is hereby informed that before the aid can be paid in full withdrawal must be confirmed by an official document issued by the competent authority attesting that the vessel in question has been removed from the register of fishing vessels and certifying that the vessel has been permanently barred from fishing in Community waters and that no final cessation premium has been or will be paid on that vessel . ( 1 ) Delete as appropriate . ( 2 ) Withdrawal from fishing activity may be effected as follows : (a) breaking up ; (b) sale outside the EEC ; (c) use for purposes other than fishing . (') The vessel must have belonged to the beneficiary or to one of the shareholders for at least one year by the date of the withdrawal declaration . © B 3ANNEX DESCRIPTION OF THE VESSELS BELONGING TO THE BENEFICIARY (To be completed for each fishing vessel of which the beneficiary owns at least 50 %) Recent photograph of a side view of the vessel ( black and white or colour) (only needed in the case of vessels to be modernized or withdrawn from fishing activities) Technical particulars A. 1 . Name of vessel Administrative particulars B. 1 . Registration No B. 2 . Port of registry B. 3 . Home port A. 2 . Construction material A. 3 . Length (o.a.) A. 4 . Length ( b.p.) A. 5 . Tonnage m m GRT hp m 3 B. 4 . Port of unloading ( 1 ) B. 5 . Port of unloading (2) B. 6 . Name of owner(s):A. 6 . Engine power A. 7. Hold capacity Share A. 8 . Year of construction : hull engine A. 9 . Radioelectric equipment ( 1 ): Rented Owned C ) C ) B. 7 . Owner on board B. 8 . Owner not on board B. 9 . Number of crew members B. 10. Type of contract (wage or share) Radar Loran Sounder Radio Direction finder VHF Other A. 10 . Type of nets ( 1 ) Tick the appropriate box. NB: The maritime authority of the competent fishing authority hereby confirms that to the best of its knowledge, the asterisked particulars are correct and that the photograph shows the present appearance of the vessel . Date Signature Stamp of authority © ANNEX B 3 C. Beneficiary's estimate of the value of the vessel ( 1 ) C. 1 . Present market value C. 2 . Insured value C. 3. Value of a similar new vessel D. Vessel 's activity during the year preceding that in which the application is submitted D. 1 . Timetable of activity ( by quarter, if possible) Months Number of trips Fishing zones (*) Fishing method ( s ) Average duration of each trip Fuel consumption ('000 kg) 1 to 3 4 to 6 7 to 9 10 to 12 Total 1 to 12 D. 2 . Landings and sales Human consumption Year 198 . Benthic/ Demersal Pelagic Crustacea and molluscs Other uses n Quantity (tonnes) Value ( £ '000) Months (') Estimate to be provided only for vessels which are to be replaced . (*) In the 'fishing zones' column , enter the ICES divisions or NAFO sub-areas or other as appropriate . ( ® ) Indicate the 'fishing method ' as follows : bottom trawl 1 mid-water trawl 2 seine 3 other nets 4 longlines 5 other 6 (give details). ( 4 ) Where appropriate, enter the number of months spent fishing for purposes other than human consumption '. © ANNEX C1 DESCRIPTION OF NEW VESSEL (CONSTRUCTION PROJECTS) A. Documents to be attached to the application (single copies) 1 . Plan of vessel with details of dimensions and scale of drawing . 2 . Shipyard 's tender and specifications or contract. 3 . Estimates from specialist firms supplying machinery and equipment ( if appropriate). The beneficiary is requested to number these estimates and to attach them hereto in numerical order. B. Technical and administrative particulars Technical particulars A. 1 . Type of vessel Administrative particulars B. 1 . Yard No B. 2 . Port of registry B. 3 . Home port A. 2 . Construction material A. 3. Length (o . a .) A. 4 . Length (b.p.) A. 5 . Tonnage m m GRT hp m 3 B. 4. Port of unloading ( 1 ) B. 5 . Port of unloading (2) B. 6. Name of owner(s) :A. 6 . Engine power A. 7 . Hold capacity A. 8 . Planned radioelectric equipment : Share Number Radar Loran Sounder Radio Direction finder VHF Other A. 9. Type of nets C ) V ) B. 7 . Owner on board B. 8 . Owner not on board B. 9 . Number of crew members B. 10. Type of contract (wage or share) (') Tick the appropriate box. C. Proposed activities (see explanatory note to Annex B 3) 1 . Fishing zones 2. Average duration of each trip 3 . Fishing methods D. Forecast landings and sales in one year Human consumptionYear 19 . . Benthic/ Demersal Other uses (*)Pelagic Crustacea and molluscs Quantity (tonnes) Value ( £ '000) Months ( ) Where appropriate , enter the number of months spent fishing for purposes other than ' human consumption ' © C 3ANNEX SUMMARY OF COST OF THE PLANNED WORK ( ) (To be completed in every case) Cat ­ egory No Subject Type or make Estimate reference Cost net of tax % A B C 1 1 1 Hull Superstructure Interior fittings Total A , B , C D 1 2 3 Main engine Auxiliary engine Other Total D E F 1 1 Equipment for treatment of catch Refrigeration equipment Total E , F G 1 2 3 4 5 6 7 Radar Loran Sounder Radio Direction finder VHF Others Total G H 1 2 Fishing nets ( 2 ) Other gear Total H I 1 Other work not included elsewhere TOTAL INVESTMENT COST NET OF VAT 100 Technical costs , unforseen ( 3 ) Price revision ( 4 ) VAT not recoverable (where appropriate) GRAND TOTAL COST FOR THE PLANNED WORK (') The sole purpose of this summary is to bring together the various items of expenditure . The reference to the estimates attached to the application is very important for checking purposes . ( ) Up to 10 % of the total value of the investment without tax is allowable . If the invoice in the annex has not been precisely calculated the costs will be considered to be ineligible . ( 3 ) Technical and unforseen costs may be financed only to a maximum of 5 % of the investment costs net of tax . (') The calculation of the revision of prices will be made net of tax from the date scheduled for the start of work until the anticipated date of the end of the work up to a maximum duration of two years . It will be made on the basis of GDP prices of the Member State concerned . © © ANNEX D 1 SUMMARY OF BALANCE SHEETS FOR THE THREE PREVIOUS YEARS ASSETS 19 . . 19 . . 19 . . Fixed assets 1.1 . Real estate ( land and buildings) 1.2 . Vessels : 1 .3 . Office furniture and equipment Equipment and plant Vehicles 1 .4 . Other property 1.5 . Intangible fixed assets : Patents and/or trade marks Other 1 .6 . Long-term securities 1 . Total fixed assets Liquid assets 2.1 . Cash 2.2 . Bank 2.3 . Other 2 . Total liquid assets Short-term credit 3.1 . Customers 3.2 . Advances to suppliers 3 . Total short-term credit 4 . Total medium-term and long-term credit ( Customers , deposits , other credits ) Stocks 5.1 . Raw materials and semi-processed 5.2 . Other stocks ( boxes etc.) 5.3 . Goods ( intended for sale ) 5 . Total stocks A. TOTAL ASSETS ( 1+2 + 3 + 4 + 5) ANNEX D 1 19 .. 19 .. 19 ..LIABILITIES Short-term debts 6.1 . Suppliers 6.2 . Banks 6.3 . Bills payable 6.4. Other short-term debts 6 . Total short-term debts Medium-term and long-term debts 7.1 . Suppliers ( more than one year) 7.2 . Borrowings and mortgage loans 7.3 . Other debts ( more than one year) 7 . Total medium-term and long-term debts Contingency funds 8.1 . Funds for taxes 8.2 . Funds for various risks 8 . Total contingency funds B. TOTAL LIABILITIES (6 + 7 + 8) ASSETS MINUS LIABILITIES (A - B) (For limited companies only) Company capital Reserves Profits carried over Losses carried over Profits for current financial year Losses for current financial year © ANNEX D 2 SUMMARY OF TRADING AND PROFIT-AND-LOSS ACCOUNTS OF THE WHOLE OF THE BUSINESS FOR THE LAST THREE YEARS ( Complete this annex if the crew work on share contracts ; otherwise complete Annex D 3) 19 .. 19 .. 19 .. 2.1 . Turnover/sales 2.2 . Shared expenses 2.2.1 . Fuel and lubricants 2.2.2 . Ice and provisions 2.2.3 . Other 2.3 . Turnover minus expenses (2.1  2.2) 2.4. Value of crew's share (. . . % of 2.3) 2.5 . Value of shipowner 's share (. . . % of 2.3) 2.6 . Shipowner's expenses 2.6.1 . Financial charges 2.6.2 . Insurance and maintenance 2.6.3 . Social charges 2.6.4 . Depreciation reserves 2.6.5 . Other 2.7 . Exceptional profits or losses 2.8 . Operating profit before tax (2.5  2.6 ± 2.7) 2.9 . Taxes on profit 2.10 . Operating profit after tax (2.8  2.9) ANNEX D 3 SUMMARY OF TRADING AND PROFIT-AND-LOSS ACCOUNTS OF THE WHOLE OF THE BUSINESS FOR THE LAST THREE YEARS ( Complete this annex if the crew work on wage contracts) 19 .. 19 .. 19 .. 3.1 . Turnover/sales 3.2 . Cost of factors of production ( raw materials and other) 3.2.1 . Fuel and lubricants 3.2.2 . Ice and provisions 3.2.3 . Other 3.3 . Gross value added (3.1  3.2) 3.4. Cost of labour 3.5 . Other operating expenses (social charges , insurance , general maintenance) 3.6 . Financial charges 3.7 . Operating profit before depreciation (3.3 - 3.4 - 3.5 - 3.6) 3.8 . Depreciation reserves 3.9 . Operating profit after depreciation (3.7  3.8) 3.10 . Interests and dividends 3.11 . Extraordinary profits or losses from the preceding financial year 3.12 . Profit before tax (3.9 + 3.10 ± 3.11 ) 3.13 . Taxes and duties 3.14 . Profit after tax (3.12  3.13) © ANNEX D 4 PROFIT-AND-LOSS FORECAST FOR THE VESSEL WHICH IS THE SUBJECT OF THE APPLICATION ( Complete this annex if the crew are to work on share contracts ; otherwise complete Annex D 5) 19 .. 19 .. 19 .. 4.1 . Turnover forecast 4.2. Shared expenses 4.2.1 . Fuel and lubricants 4.2.2. Ice and provisions 4.2.3. Other 4.3. Turnover minus expenses (4.1  4.2) 4.4. Value of crew's share (. . . % of 4.3) 4.5 . Value of shipowner's share (. . . % of 4.3) 4.6 . Shipowner's expenses 4.6.1 . Financial charges 4.6.2 . Insurance and maintenance 4.6.3 . Social charges 4.6.4 . Depreciation reserves 4.6.5 . Other 4.7 . Exceptional profits or losses 4.8 . Operating profit before tax (4.5  4.6 ± 4.7) 4.9 . Taxes on profit 4.10. Operating profit after tax (4.8  4.9) © ANNEX D 5 PROFIT-AND-LOSS FORECAST FOR THE VESSEL WHICH IS THE SUBJECT OF THE APPLICATION (Complete this annex if the crew are to work on wage contracts) 19 .. 19 .. 19 .. 5.1 . Turnover forecast 5.2 . Cost of factors of production (raw materials and other) 5.2.1 . Fuel and lubricants 5.2.2 . Ice and provisions 5.2.3. Other 5.3 . Gross value added (5.1  5.2) 5.4. Cost of labour 5.5 . Other operating expenses ( social charges, insurance , general maintenance) 5.6 . Financial charges 5.7 . Operating profit before depreciation (5.3 - 5.4 - 5.5 - 5.6) 5.8 . Depreciation reserves 5.9 . Operating profit after depreciation (5.7  5.8) 5.10 . Interests and dividends 5.11 . Extraordinary profits or losses from the preceding financial year 5.12 . Profit before tax (5.9 + 5.10 ± 5.11 ) 5.13 . Taxes and duties 5.14 . Profit after tax (5.12  5.13) class="page"> FORM AQUA/87 AQUACULTURE Member State Project No Date of registration Space reserved for official use only APPLICATION FOR AID PARTA (To be completed in duplicate, in typescript or block capitals ) Title of project Construction/extension/modernization ( 1 ) of an aquaculture production unit at County or region Standard region _ I. Beneficiary ( 2 ) 1.1 . Name or business name 1.2 . Number and street or post-office box ( 3 ) 1.3 . Town and post-code 1.4 . Telephone No Telex No 1.5 . Main activity of beneficiary 1.6 . Legal status 1 . 7 . Date of establishment (for firms only) 1 . 8 . Issued capital (for firms only) 2 . Producers ' organization, cooperative or other agency representing the beneficiary (if any) ( 4 ) 2.1 . Business name 2.2 . Number and street or post-office box O 2.3 . Town and post-code 2.4. Telephone No Telex No 2.5 . Person for contacts 2.6 . Legal status O Delete where necessary. ( 2 ) The beneficiary is the natural or legal person who will in the last resort bear the cost of the project . If there are a number of beneficiaries , attach a list of names and first names . ( 3 ) (Very important) Give one address only even if there are a number of beneficiaries . {') If the beneficiary names a representative , the latter is considered as authorized to receive and transmit correspondence relating to the examination of the project . © 3 . Beneficiary's bank or agency through which payments from the Fund are to be made 3.1 . Name or business name 3.2 . Number and street or post-office box 3.3. Town and post-code 3.4. Beneficiary's account No with abovementioned bank or agency (') 4 . General information 4.1 . Scheduled date of commencement of work ( 2 ) 4.2 . Scheduled date of completion ( 2 ) 5. The applicant in the present project has already received a grant for the EAGGF : YES NO If yes , give the number and the year of the project shown on the grant aid decision . Project No : Project No : 6 . Basic data for the calculation of the grant 6.1 . Administration region : 6.2 . Does the project have a hatchery and initial on-growing basins as well as final on ­ growing basins ( 3 ): 6.3 . Does the project answer to the conditions of Article 12 of Regulation ( EEC) No 4028/86 ( 4 ) YES YES NO NO If yes , give the number and total tonnage of boats to be scrapped : (') (Very important) Give a single account number even if there are a number of beneficiaries . (*) NB (Very important) The date when the project application is received by the Commission , as shown on the acknowledgement slip that will be sent to the beneficiary, is a reference date for the project 's eligibility for consideration . For projects in the aquaculture sector the work may not commence until after that date . Temporary or trial structures intended to reduce costs may, however be erected before that date . Such structures must be mentioned in the application but will not qualify for aid . ( 3 ) (Reminder): The eligible investment is limited , by Article 12, paragraph 2 of Regulation ( EEC) No 4028/86 to 3 million ECUs for projects concerning the construction of initial fattening units , on-growing units and hatchery construction and to 1 8 million ECUs for other projects . ( 4 ) Article 12 cited above allows for an increase of five points for mariculture projects implemented within the framework of conversion actions for marine fishermen and also for the demolition of boats in service . © 6.4. Total cost of the work envisaged (without VAT if this is recoverable) ( M : 100% 6.5. Total financial aid expected by the applicant ('): 100% by the EEC : %  by the Member State : % 6.6 . The undersigned declares to use the necessary funds for his/her/their personal participation in the project . 7 . The undersigned authorize(s) the Commission to use the information in the project for statistical means. Date : Signature of one or more applicants : (') In national currency, the minimum being limited to the equivalent of 50 000 ECU . ( 2 ) In national currency. 3 PART B Explanatory notes for the description of the project (very important) The examination of each project by the services of the Commission will be made on the basis of the following elements which should be annexed to the application for aid . All incomplete applications for financial aid ( in particular, those not accompanied by a report or a questionnaire) are not receivable . It should be emphasized that , even if the drawing-up of a report appears to be a complicated task for the applicant , it will allow for a better appreciation of the reasons for the investment to be realized , be of interest for the structures guidance for aquaculture and finally , establish the degree of priority of the project . (a) A questionnaire (B 1 ) set out in parts A and B , completed with photographic documentation of the present situation along with possible annexes (certificates of ownership of property or land , or long-term leasing , concessions building permits , etc . . .) ( b ) A descriptive report giving all the details required by the complexity of the project and mainly : 1 . The observation of the applicant on the particular vocation for the development of aquaculture on the site where the investment will be made . 2 . Application of the information required in point A 2 of the questionnaire (attach consultant's contract where appropriate). 3 . Detailed information on the availability of water (quantity , quality, water rights). 4 . Environmental constraints (attach possible authorizations). 5 . Detailed information on the techniques used . 6 . Detailed information on the availability or supply of juveniles (origin , cost). 7 . Indications of the existence of rearing projects , particular similar ones , in the region concerned by the project . 8 . Costs of production and profitability . 9 . Observation on the existing and forseeable market situation for the species to be reared and indications with regard to its scheduled marketing . (c) A summary of the cost of the work (B2) with estimates attached (building estimates and estimates from firms specializing in the supply of machinery and diverse equipment . Plans of the work). (d ) The economic data is provided for in Annex D 1 ( summary balance sheet), although the beneficiary may choose instead to provide copies of the balance sheets required under national legislation . In the latter case , the beneficiary is requested , at least , to complete the relevant boxes of Annex D 1 . (e ) As regards trading accounts , Annexes D 2 and D 3 must be completed in every case . Note If the Commission finances projects , they must be implemented in the form described in the documents attached to the project . If the investment programme is altered (significant changes in main items of work , change in rearing technique , alteration to production programme , change of technical consultant responsible for design of project , etc .), the Commission must be informed accordingly before its decision to grant aid . If any changes are made after this decision , the project will have to be re-examined and the aid may be cancelled if the changes are considered unacceptable . © © ANNEX B 1 QUESTIONNAIRE Technical , economic and social situation before and after project implementation A. Present situation of beneficiary 1 Beneficiary already engaged in fish or shellfish culture, managing an operational rearing establishment Details of existing establishment (') Geographical location : County/region (Standard region Environment : artificial , on land sea lagoon impoundment Type of rearing system : extensive intensive submersiblemixed floating Characteristics of water supply : Fresh water Sea water Brackish water Salinity range Temperature range to to . %0 °C Rate of water supply litres/sec . Number, area or total volume of ponds/enclosures/maritime concessions : Extensive : number Intensive : number m7_ m7_ m 3 ( land/sea/ lagoon) m 3 ( land/sea/lagoon) Volume of cages : ndividual m 3 ; total m 3 Species grown (*): 1 2 3 4 5 6 7 8 9 10 11 Quantities produced Turnover (Year (Year (YearStaff employed Does the beneficiary own a hatchery? YES NO If 'yes '. the details of the hatchery are as follows ( 1 ): Geographical location : County/region (Standard region Area of installation m 2 Species grown (*): 1 2 3 4 5 6 7 B 9 10 11 Number of juveniles produced per annum Number of juveniles bought per annum Number of juveniles used in the establishment ( Reference year : 19 . . ) ( Reference year : 19 . . ) ( Reference year : 19 . . ) ( Reference year : 19 . . ) ( Reference year : 19 . . ) Number of juveniles marketed Turnover or production value Staff employed (') To be attached to the application (compulsory): two general views of the rearing units , one photo of the buildings, one photo of the on-growing impoundments . These photos may be used for on-the-spot checks by Commission staff to verify details of the rearina establishment . a 1 Eel 4 Flatfish 7 Mullet 10 Crustacea 2 Sea bassSalmon 5 8 Oysters 11 Others (please specify) 3 Trout 6 Sea bream 9 Mussels ANNEX B1 If 'no', or If insufficient juveniles are produced, the juveniles needed by the rearing establishment are obtained as follows : YES NO  From a hatchery ( 1 ):  From fishermen  the trade ( 1 ):  By importing : Member States  non-member countries ( s  Other sources (e.g. collection or fishing by beneficiary): 2 . Beneficiary not engaged in fish or shellfish culture (a) What is his/her principal professional activity? ( 1 ) (b ) What experience has the beneficiary or his/her staff had in the aquaculture sector? 2) (c) In the absence of personal experience , does he/she rely on outside assistance? If so , specify : (3) (d ) Why is he/she taking up this new type of activity? NB: THESE POINTS SHOULD BE COVERED IN A REPORT TO BE ANNEXED TO THE APPLICATION. ( 1 ) Short description , supported in the case of legal persons by documents showing the business of the beneficiary (articles of association etc.). (2) Precise details of where experience was acquired . Enclose name and address of rearing establishments or research institutes attended by the beneficiary and indicate time spent there . Description of work carried out. (3) Name and address of technical consultant and his representative whom the EEC may consult concerning details of the project. Description of his/her activities and work in the aquaculture sector. The beneficiary is hereby informed that proof of the consultant 's involvement must be supplied in the form of a contract providing for a period of follow-up assistance on completion of the project . Should the project be financed , no change of consultant will be permitted , except in cases of force majeure and provided that the pro ­ gramme of work is not altered before the Commission has taken a new decision . ( ) Indicate the name and address of the firm if applicable , on a separate sheet . ( ) Indicate the country of origin and quantities purchased annually, as well as the average size purchased (if necessary on a separate Sn66ll . © ANNEX B 1 B. Description of aquaculture project 1 . General data  Does the project provide for infrastructure to supplement existing rearing units?  Does the project involve a new rearing unit ? or the extension of an existing rearing unit already described ?  Are there other rearing facilities in the area in which the project is to be located (standard region); if so , which? (') YES YES, YES YES NO NO NO NO 2. Description of site where investment is to be made Geographical location : County/region (Standard region Details of site : 1 . Impoundment : area in m 2 2 . Lagoon : area in m 2 3 . Area of sea water : area in m 2 4 . Other ( land etc.): area in m 2 Characteristics of water supply : Fresh water Salt water Brackish water 1 . Salinity range (where applicable) 2 . Temperature range to to %0 °C Natural heating Artificial heating 3 . Flow rate of water available or catchment forecast to supply ponds : . litres/sec . 3 . Legal situation The site where the investment is to be made is covered by : 1 . Full ownership ( 2 ) 2 . Lease ( 2 ) 3 . Other ( 1 ) YES YES YES NO NO NO Have all the authorizations required by national law for implementation of the project been granted ( 3 )? YES NO If not , which authorizations are still needed ? Date scheduled for the grant : (') Specify in descriptive report . ( 2 ) Enclose evidence of title deeds or lease or concession documents (valid for a minimum five year renewable period). ( s ) NB: Assistance cannot be granted unless the proposed investments have been authorized. Without such authorizations, the project may be deferred until the following year or rejected . . 7 B1ANNEX 4 . Details of rearing installations covered by the project Unit A : 1 . Monoculture Polyculture Land Sea Impoundment Cages Unit B : 2. Monoculture Polyculture Land Sea Impoundment Cages Unit C : 3 . Monoculture Polyculture Land Sea Impoundment Cages Water circulation Ponds with gravity drainage Closed YES Open NO Mixed Not applicable If 'yes '. drainage is : Complete Partial Total dimensions of rearing installations (total area or volume) 1 . Hatchery buildings : of which tanks : m 2 m 2 m 3 m 3number 2. On-growing : m 2 m 2 intensive culture ponds : other basins (extensive) : cages (total): number number number m 3 m 3 m 3 3 . Shellfish culture : number total length poles : ropes : substratum : other (give details ) m m 2area 4. Other (give details ) - Feeding Natural Artificial Mixed type of food brand of artificial food (where applicable) expected conversion rate Data on staff to be employed once project is completed 1 . Administrative and scientific staff : 2 . Workers : number number gross annual salary gross annual salary © ANNEX B 1 5. Production forecasts  It is anticipated that the project will be completed in  Normal production level will be reached in years . years ( 1 ). Product Individual weight Total number or total quantity (tonnes) Total value ( £ '000) A. Juveniles for sale ( 2 ) 1 . 2 . 3 . 4. 5 . B. Juveniles for use on site ( 2 ) 1 . 2 . 3 . 4 . __ 5 . C. Adults for marketing ( 2 ) 1 . 2 . 3 . 4 . 5 . Grand total ( ) In the case of extensions to existing rearing establishments , a total production , including existing production , should be entered . If normal production is to be built up over a number of years , provide a table giving anticipated annual production until normal production level is reached . ( 2 ) Indicate species . © ANNEX B 2 SUMMARY OF THE PLANNED WORK (') Cost of work National currency % (a) Infrastructure :  earth moving/dredging  preparation of sea-bed  dykes  roads etc .  pumping station  other ( b ) Construction of buildings :  hatchery ( basis included )  storage/preparation of food  processing/dispatch  services  other (c ) Rearing ponds/basins/tanks ( 2 ):  in earth/conglomerate  in concrete  other (d ) Cages (e ) Shellfish culture : production and collection equipment (f) Equipment/machinery (g ) Marking and surveillance equipment , protection ( h ) Other investment ( i ) Internal transport ( j ) External transport ( k) Boats TOTAL INVESTMENT COSTS ( NET OF VAT) 100 Unforseen technical costs ( 3 ) Price revision ( 4 ) VAT not recoverable GRAND TOTAL COST FOR THE PLANNED WORK (') This summary is designed simply to group the various categories of expenditure . Detailed estimates for civil engineering work, estimates from specialist firms for the supply of all types of machinery and equipment and planimetric charts are to be attached to the project description. (*) Where earth-moving work is required only for the construction of artificial rearing ponds it should be entered under this heading . (*) Technical costs will be financed only within the limit of 5 % of the cost of the investment net of tax. ( 4 ) The calculation of the revision of prices will be made net of tax from the date scheduled for the start of work until the anticipated date of the end of the work up to a maximum duration of two years . It will be made on the basis of the GDP prices of the Member State concerned . © © ANNEX D 1 SUMMARY OF BALANCE SHEETS ASSETS 19 . . 19 . . 19. . FIXED ASSETS 1.1 . Real estate ( land and buildings) 1.2 . Vessels 1 .3 . Office furniture and equipment Equipment and plant Vehicles 1 .4 . Other property 1.5 . Intangible fixed assets : Patents and/or trade marks Other 1 .6 . Long-term securities 1 . Total fixed assets Liquid assets 2.1 . Cash 2.2 . Bank 2.3 . Other 2 . Total liquid assets Short-term credit 3.1 . Customers 3.2 . Advances to suppliers 3 . Total short-term credit 4 . Total medium-term and long-term credit (Customers , deposits , other credits) Stocks 5.1 . Raw materials and semi-processed 5.2 . Other stocks ( boxes etc.) 5.3 . Goods ( intended for sale ) 5 . Total stocks A. TOTAL ASSETS ( 1+2 + 3 + 4 + 5) ANNEX D 1 LIABILITIES 19-  19 . . 19. . Short-term debts 6.1 . Suppliers 6.2 . Banks 6.3 . Bills payable 6.4 . Other short-term debts 6 . Total short-term debts Medium-term and long-term debts 7.1 . Suppliers ( more than one year) 7.2 . Borrowings and mortgage loans 7.3 . Other debts ( more than one year) 7 . Total medium-term and long-term debts Contingency funds 8.1 . Funds for taxes 8.2 . Funds for various risks 8 . Total contingency funds B. TOTAL LIABILITIES (6 + 7 + 8) ASSETS MINUS LIABILITIES (A - B) (For limited companies only) Company capital Reserves Profits carried over Losses carried over Profits for current financial year Losses for current financial year V ANNEX D 2 SUMMARY OF TRADING AND PROFIT-AND-LOSS 19 . . 19 . . 19 . . 2.1 . Turnover (quantity in tonnes) 2.2 . Cost of factors of production 2.2.1 . Energy costs 2.2.2 . Feed 2.2.3 . Purchase of juveniles 2.2.4. Other costs 2.3 . Gross value added (2.1  2.2) 2.4 . Cost of labour 2.5 . Other operating expenses ( social charges , insurance , plant , maintenance , etc.) 2.6 . Financial charges 2.7 . Operating profit before depreciation (2.3 - 2.4 - 2.5 - 2.6) 2.8 . Depreciation reserves 2.9 . Operating profit after depreciation (2.7  2.8) 2.10 . Interest and dividends 2.1 1 . Extraordinary profits or losses from the preceding financial year 2.12 . Profit before tax (2.9 + 2.10 ± 2.11 ) 2.13 . Taxes and duties 2.14. Profit after tax (2.12 - 2.13) © ANNEX D 3 TRADING AND PROFIT-AND-LOSS FORECASTS 19 .. 19 .. 19 .. 3.1 . Provisional turnover (quantity in tonnes) 3.2 . Cost of factors of production ( primary material and accessories) 3.2.1 . Fuel and lubricants 3.2.2 . Feed and ice 3.2.3. Purchase of juveniles 3.2.4 . Other costs 3.3 . Gross value added (3.1  3.2) 3.4 . Cost of labour 3.5 . Other operating expenses ( social charges , insurance , general maintenance ) 3.6 . Financial charges 3.7 . Operating profit before depreciation (3.3 - 3.4 - 3.5 - 3.6) 3.8 . Depreciation reserves 3.9 . Operating profit after depreciation (3.7  3.8) 3.10 . Interest and dividends 3.1 1 . Extraordinary profits or losses from the preceding financial year 3.12 . Profit before tax (3.9 + 3.10 ± 3.11 ) 3.13 . Taxes and duties 3.14. Profit after tax (3.12 - 3.13) © FORM ZMP/87 STRUCTURAL WORKS IN COASTAL WATERS Member State Project No Date of registration : Space reserved for official use only APPLICATION FOR AID FROM THE EAGGF PART A (To be completed in duplicate, in typescript or block capitals) Protection and valorization of the coastal zone of County or region Standard region 1 . Applicant ( 1 ) ( Recognized producer's organization , production cooperative or other organization designated by the Member State) 1.1 . Name or business name 1.2 . Number and street or post-office box ( 2 ) 1.3 . Town and post-code 1.4 . Telephone No Telex No 1 .5 . Main activity of beneficiary 1 .6 . Legal status 1.7 . Date of establishment (for firms only) 2 . Producers' organization, cooperative or other agency representing the beneficiary (if any)( s ) 2.1 . Business name 2.2 . Number and street or post-office box 2.3 . Town and post-code 2.4 . Telephone No Telex No 2.5 . Person for contacts 2.6 . Legal status 2.7 . Has the Institute in question the right to act for the beneficiary : YES NO (') The beneficiary is the natural or legal person who will in the last resort bear the cost of the project . If there are a number of beneficiaries , attach a list of names and first names . ( 2 ) (Very important) Give only one address . ( 3 ) If the beneficiary names a representative , the latter is considered as authorized to receive and transmit correspondence relating to the examination of the project . © 3 . Beneficiary's bank or agency through which payments from the Fund are to be made 3.1 . Name or business name . 3.2 . Number and street or post-office box 3.3 . Town and post-code 3.4 . Beneficiary's account No with abovementioned bank or agency ( 1 4 . General information 4.1 . Scheduled date of commencement of work ( 2 ) 4.2 . Scheduled date of completion ( 2 ) YES NO5 . Has the applicant already received aid from the EAGGF : If yes , give the project No and year shown : Project No : Project No : ( 1 ) (Very important) Give a single account number even if there are a number of beneficiaries . ( 2 ) /VS (Very important) The date when the project application is received by the Commission , as shown on the acknowledgement slip that will be sent to the beneficiary, is a reference date for the project 's eligibility for consideration . For projects in the aquaculture sector the work may not commence until after that date . Temporary or trial structures intended to reduce costs may however be erected before that date . Such structures must be mentioned in the application but will not qualify for EAGGF aid . © 100% 6 . Basic information for calculating grant aid 6.1 . Total cost of the work envisaged (without VAT if this is received) ('): 6.2 . Global financial grant expected by the beneficiary ( 2 ): % %  by the EEC :  by the Member State : % 6.3 . The undersigned engages to cover his/her participation in the financing of the project in question with his/her own funds or with loans at the usual market interest rates ( 3 ) 7 . The undersigned authorizes the Commission to use the data In the project for statistical means. Date : Signature of the applicant and the associated scientific institute : (') In national currency, the minimum being limited to 50 000 ECU O In national currency PART B General description of the project Commission staff will examine each project on the basis of the following , which must be attached to the aid application : (a) A questionnaire (B 1 ) supplemented as appropriate by administrative documentation (articles of association concessions or authorizations). ( b ) A descriptive report giving all the details required by the complexity of the project and in particular :  the beneficiary's general comments on the purpose of the creation of a protected marine zone ;  a description of local fishery activities , in particular details of :  the fishing fleet concerned and the methods of fishing used , existing or planned oyster culture , mussel culture or mariculture activities , the organizational structure , in particular of cooperatives and recognized producers ' organizations ,  the main fishery development measures implemented in the last 10 years , the essential features of the rules in force and the degree to which they are applied ;  details of preliminary study work in the marine area concerned by the project ('), a description of the accompanying scientific research , the names of the organizations involved and details of links they have with the project )  a description of the site selected for the protected marine zone : trophic characteristics , sea marking and bathy ­ metry ; current measurements , amplitude and frequency of swell conditions : periodicity and intensity of storms ­ general characteristics of the sea-bed , with particular reference to the type of sediment and presence of emerging natural or artificial hard substrata and of wrecks ; suitability of sea-bed for supporting structures ;  a description of the flora and fauna at the site chosen with particular reference to the presence of natural plant communities , or natural mussel beds ; a technical description of the planned structure and in particular :  a description of the unit used , the material of which they are made , whether they are fixed or mobile their expected life span , etc ., the reasons for the choice of these units , a description of the structure as a whole and of the articulation of the fixed or mobile units , a description of the positioning techniques ; a picture of the results expected from the project ; this should cover :  the results achieved by similar investments ,  anticipated effects on the littoral zone ,  the expected effects on the fish population ,  profitability ,  market requirements ,  the effects on employment ;  a description of the surveillance measures planned , particularly during the first three years when all fishinq is banned at the project site . (c) A summary of the costs (B 2) with supporting documents attached (estimates for the civil engineering work and estimates for the supply of various machinery and equipment); plans of the work (one copy only). (d ) The recipient 's balance-sheets for the three financial years preceding the year in which the project was submitted . Any application not accompanied by the report , the questionnaire or the annexes cannot be examined or considered for aid from the Fund and will be rejected on the grounds of inadequate information . emphasized that while the drafting of a report may appear difficult at first sight its completion will facilitate anow it  ¢riori!y ?c bTdeterm^ed lnVeS,men, a"d °f itS interest ,rom the Point of ° « ""twl orientation , and will Note ott!Sv r l Commission to finance a given project , it must be implemented in the form set out in the documentsattached to the project . If there are significant changes in the programme of work , the Commission must be informed before a decision to grant aid is taken . If any changes are made after this decision , the project will have to be re-examined and the aid will be cancelled if the changes are considered unacceptable . D /VR-This point is very important . © ANNEX B 1 QUESTIONNAIRE 1 . Nature of beneficiary (attach charter or articles): (a) production cooperative (b ) recognized producers ' organization (c) other organization appointed by Member State YES YES YES NO NO NO Year YES YES YES YES NO NO NO NO 2 . Since what year has the beneficiary been engaged in activities in the fisheries sector? 3 . Is the beneficiary engaged principally in (a) sea fishing? (b) shellfish or mussel culture? (c ) other activities? 4. Does the beneficiary or the organization concerned own one or more fishing vessels? of which : wholly owned ( number) jointly owned ( number and percentage shares) with a : total tonnage (GRT) of 5 . What are the reasons for applying for aid from the EAGGF? (a) creation of a zone protected from trawling (b ) creation of a developed fishing zone YES YES NO NO (c) other (specify) YES YES YES YES YES YES YES YES NO NO NO NO NO NO NO NO 6. The aim behind the investment is to : (a)  increase catch capacity  diversify catches  modify fishing methods (b ) upgrade the marine environment by physical development of the littoral zone 7 . Are the marine concessions granted attached to the project? 8 . Has the type or model of the units composing the artificial structure already been approved by the national administration? 9 . Are the units composing the submerged artificial structure :  fixed?  mobile? 10 . In the case of mobile units , how long are they expected to last before they have to be removed and replaced? ( number of years) 1 1 . What method of selling will the beneficiary use?  delivery to a producer's organization  sale by public auction  direct sale  sale by contract for processing YES YES YES YES NO NO NO NO  other (specify) © ANNEX B 2 SUMMARY OF THE PLANNED WORK H Cost of work planned National currency % (a) Work preliminary to installation :  prospecting , sounding , sea marking, dredging  underwater inspection/work  physical , chemical , geological and biological studies  other work Total (a) (b ) Installation of the artificial structures :  purchase/construction of component parts :  artificial units/rubble-work  boulders  metal/plastic components  other  transport  assembly and positioning , submersion  servicing equipment (vessels) rental or purchase  signalling and protection equipment  other investments Total (b) (c) Costs of monitoring the development of the installations for the first three years :  in connection with fishing  in connection with ecological aspects  in connection with socio-economic aspects Total (c) 100TOTAL INVESTMENT COSTS NET OF VAT (a + b + c) Unforseen technical costs (*) Price revision ( 3 ) VAT not recoverable GRAND TOTAL COST OF THE PLANNED WORK O The purpose of this summary is merely to bring together the different expenditure headings . It is necessary In all cases to attach to the project the estimate of the cost of the construction work, estimates from the specialist firms that are to supply the machinery and other equipment, and the plans of the work. O Technical costs may be financed only within the limit of 5 % of the cost of the investment net of tax. O The calculation of the revision of prices will be made net of tax from the date scheduled for the start of work until the anticipated date of the end of the work up to a maximum duration of two years. It will be made on the basis of the GDP prices of the Member State concerned. ANNEX B3 PRODUCTION FORECAST FOR ZONE AFFECTED BY THE DEVELOPMENT (500 metres around installation) The project is scheduled for completion in years . Optimum production will be attained in years . Future Present After five years After 10 years (a) Quantity caught (tonnes) : of which :  fish  crustacea  molluscs ( b ) Value of above quantities : of which :  fish  crustacea  molluscs (c ) Total production costs (d ) Net profit NB: The beneficiary must , under the surveillance of a scientific institute, record follow-up data on the structure for the first three years . This shall be notified to the EEC every year via the Member State . ©